777 N.W.2d 420 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Roosevelt Theodore WATTS, Jr., Defendant-Appellant.
Docket No. 139937. COA No. 272369.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the October 15, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for appointment of counsel is DENIED.